In re Application of		:
Junnosuke Akiike, et al.	:			WITHDRAWAL 
Serial No. 15/777,220		:			FROM ISSUE
Filed:  05/18/2018		:	

For:  COMPOSITION FOR NON-AQUEOUS SECONDARY BATTERY ADHESIVE LAYER, NON-AQUEOUS SECONDARY BATTERY ADHESIVE LAYER, LAMINATE, AND NON-AQUEOUS SECONDARY BATTERY:

		
The above-identified application is withdrawn from issue after payment of the issue fee due to unpatentability of one or more claims.  See 37 CFR 1.313 (b).  

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.

Telephone inquiries should be directed to Tom Dunn at 571-272-1171.

The above-identified application is being forwarded to the examiner for prompt appropriate action, including notifying applicant of the new status of this application.



/YVONNE L EYLER/Director, Art Unit 1700                                                                                                                                                                                                        Chemical and Materials Engineering


/BARBARA VENEY/SLIE, OED2